PER CURIAM.
Granted. It is ordered that a supervisory writ issue herein, directed to the Sheriff of Livingston Parish and/or the person or persons in charge of the Livingston Parish Prison ordering that Bobbie Jean Starkey be released from custody upon the posting of a $10,000.00 Surety Bond.
It is further ordered that for good cause shown and upon Contradictory Hearing, notice of which may be served upon Applicant’s counsel, that the Twenty-First Judicial District Court in and for the Parish of Livingston may reconsider the bond set herein.